Title: To James Madison from James Taylor, 27 March 1815
From: Taylor, James
To: Madison, James


                    
                        Dear sir,
                        BelleVue Ky 27th. March 1815
                    
                    This will be handed you by Doct Canby who has been good enough to take in to you the horse I have done my self the honor to purchase for you; I beg leave to introduce to you the Doctor who is an amiable young man. He is a Connection of Miss Sprigg who lately moved from Prince Georges County to this part of the Count[r]y.
                    I wrote you the price of the horse to wit $180. I have given the Doctor $20 to bear this horses expences in, and he will give you an account of the expence. This sum when it is convenient you will please get my friend Mr. coles to place to my credit in the Bank of Pay & deposit of the Bank of Cola.
                    I have enclosed you a Certificate of the blood of Speculator. He has a small lump on one of his fore legs just above the ancle which I could have wished he was clear of, but it does not injure him, he got it Mr. Arnold informs me about 18 Months ago geting over a fence.
                    If this horse should be found not to answer your expectation on trial, & you can sell him without loss, I will endeavor to supply his place, when I shall have more time to look about me.
                    I hope this may find your self & my good friend Mrs. Madison in good health, also your good old mother & friends in Orange, to all of whom I beg to be affectionately remembered when occation offers. Our friends in this Country are generally well. I have the honor to be with respect & esteem Dr sir your most obed st. & friend
                    
                        
                            James Taylor
                        
                    
                